ORDER

PER CURIAM.
Cynthia Hermann (Appellant) appeals from the trial court’s judgment granting the Missouri State Public Defender System’s, Cathy Kelly’s, and Mary Fox’s (collectively Respondents) Motion for Directed ■Verdict on Appellant’s retaliation claim in her Petition alleging employment discrimination under the Missouri Human Rights Act. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in granting Respondents’ Motion. An extended opinion would have no precedential value. We *798have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).